Order entered February 18, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01033-CV

                           CHRISTOPHER BRUNING, Appellant

                                               V.

                      KYLE LANE HOLLOWELL, ET AL, Appellees

                      On Appeal from the 95th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-12-09326-D

                                           ORDER
       We GRANT appellant’s February 11, 2014 unopposed motion for extension of time to

file reply brief and ORDER the brief be filed no later than February 28, 2014. Appellant is

cautioned that no further extensions will be granted absent exigent circumstances.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE